Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson II (US 20190205832) in view of Nallu et al (US 20130253832).
Regarding claim 1, Henderson II disclose a processing device comprising a control unit configured to perform: 
identifying one or more users based on a route that the vehicle is scheduled to travel (paragraph 55, lines 1-16); 
transmitting second information for recommending purchase of the one or more commodities based on the first information to the identified user (paragraph 64, lines 1-18); and 
controlling travel of the vehicle such that a commodity is picked up and is then delivered to a user who has returned a reply of desiring purchase of the commodity when the reply has been returned from the user (paragraph 89, lines 1-8);
Henderson II disclose receiving purchased items information along a route (paragraph 83, lines 1-6) but does not explicitly disclose acquiring first information on one or more commodities of which 
Regarding claim 2, Henderson II disclose  the limitations indicated above and further disclose wherein the control unit is configured to acquire the first information from a web page of a shop which is identified based on the travel schedule of the vehicle (paragraph 55, line 9-13).  
Regarding claim 3, Henderson II disclose  the limitations indicated above and further disclose wherein the control unit is configured to generate the second information based on an image from the traveling vehicle having imaged the shop and the first information (Fig. 7, #138).  
Regarding claim 4, Henderson II disclose  the limitations indicated above and further disclose wherein the control unit is configured to acquire a time at which the commodity is delivered to the user based on the route and to notify the user of the time (paragraph 94, lines 8-14).  
Regarding claim 5, Henderson II disclose a processing method of causing an information processing device to perform: 
identifying one or more users based on a route that the vehicle is scheduled to travel ((paragraph 55, lines 1-16); 
transmitting second information for recommending purchase of the one or more I SN201811009US TFNi1806621JS 29commodities based on the first information to the identified user (paragraph 64, lines 1-18); and 

Henderson II disclose receiving purchased items information along a route (paragraph 83, lines 1-6) but does not explicitly disclose acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle. However, Nallu et al disclose the limitation, at least see paragraph 58, lines 1-7. It would have been obvious to modify the teaching of Henderson II to include acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle to purchase items that close to a traveled route to save purchase time and travel cost.
Regarding claim 6, Henderson II disclose a program causing an information processing device to perform: 
identifying one or more users based on a route that the vehicle is scheduled to travel ((paragraph 55, lines 1-16); 
transmitting second information for recommending purchase of the one or more commodities based on the first information to the identified user (paragraph 64, lines 1-18); and 
controlling travel of the vehicle such that a commodity is picked up and is then delivered to a user who has returned a reply of desiring purchase of the commodity when the reply has been returned from the user (paragraph 89, lines 1-8);
Henderson II disclose receiving purchased items information along a route (paragraph 83, lines 1-6) but does not explicitly disclose acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle. However, Nallu et al disclose the limitation, at least see paragraph 58, lines 1-7. It would have been obvious to modify the teaching of Henderson II to include acquiring first information on one or more commodities of which purchase is to be recommended based on a travel schedule of a vehicle to purchase items that close to a traveled route to save purchase time and travel cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663